15 N.Y.3d 840 (2010)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JUSTO RICHARDS, Appellant,
v.
BRUCE YELICH, Respondent.
Motion No: 2010-864
Court of Appeals of New York.
Submitted July 26, 2010.
Decided September 21, 2010.
On the Court's own motion, appeal transferred, without costs, to the Appellate Division, Third Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain the motion (see NY *841 Const, art VI, § 3 [b]; CPLR 5602). Motion for poor person relief dismissed as academic.